Citation Nr: 1729159	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, to include atrial fibrillation and ischemic heart disease (IHD), to include as due to exposure to herbicides, and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971, with service in Vietnam from August 1970 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In June 2016, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim and to ensure compliance with prior remand instructions.  See 38 C.F.R. § 3.159.

The June 2016 Board remand was in part for an examination to ascertain the nature and likely etiology of the Veteran's cardiac disability.  Responding to specific questions posed by the Board the October 2016 VA examiner identified the Veteran's disability as atrial fibrillation; opined that while such disability may in certain situations be secondary to an underlying cardiac disease (such as myocardial infarction), here it was a primary disability of itself (the Veteran had not had a heart attack, cardiac injury or heart surgery); indicated that atrial fibrillation is not an ischemic heart disease; and opined that while atrial fibrillation and diabetes have "a significant correlation" in that "you are more likely to have A-fib  if you are diabetic", it did not mean that diabetes causes atrial fibrillation.   

However, the opinion offered on October 2016 examination was not fully responsive to the questions posed by the Board in its remand.  Specifically, the opinion did not respond directly to the question of whether or not the Veteran's heart disability is related directly to his service (to include as due to exposure to Agent Orange-even though atrial fibrillation is not listed in 38 C.F.R. § 3.309(e)), a matter the Board is required to address, and did not respond directly to whether or not the atrial fibrillation was aggravated by the Veteran's diabetes mellitus (which the Board is likewise required to consider).  Accordingly, a remand for corrective action (an addendum medical advisory opinion) is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following:

1.  Please arrange for the Veteran's entire record (to include this remand) to be forwarded to the VA physician who examined the Veteran in October 2016, and provided the opinion then offered.  (If that physician is unavailable, or unable to provide the addendum opinions sought, the record should be forwarded to another appropriate physician for review and the opinions sought.)  Based on review of the record, the examiner should provide opinions that respond to the following:

(a)  Is the Veteran's diagnosed atrial fibrillation at least as likely as not causally related to his service, to include as due to his presumed exposure to Agent Orange/herbicides therein?

(b)  Was the Veteran's atrial fibrillation aggravated by his service connected diabetes mellitus?   If the opinion is to the effect that the diabetes mellitus aggravated a diagnosed cardiac disability, the examiner should identify, to the extent possible, the degree of disability (symptoms/pathology/impairment) that has resulted from such aggravation.

The consulting provider must include rationale with all opinions.  

2.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

